United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.T., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1965
Issued: March 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 20, 2012 appellant filed a timely appeal from an April 6, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her recurrence claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of a medical condition on July 18, 2011 causally related to her August 14, 1998
employment injury.
FACTUAL HISTORY
OWCP accepted that on August 14, 1998 appellant, then a 40-year-old clerk, sustained
injuries to her back and right shoulder when she tripped over a box of files on the floor in the
1

5 U.S.C. § 8101 et seq.

performance of duty. Appellant stopped work. OWCP accepted appellant’s claim for T11
anterior compression fracture. Appellant received disability compensation. She returned to light
duty on December 14, 1998 and to full duty on December 28, 1998. The record contains no
medical evidence from December 10, 1998 to January 28, 2011.
On July 18, 2011 appellant filed a claim alleging that she sustained a recurrence of her
August 14, 1998 medical condition. She related that she experienced periodic back pain over the
years, but that the severity of the pain had increased over the last several months. When
appellant returned to work, the majority of her duties had been clerical and sedentary, but in
October 2010 she changed positions to a reprographics assistant, which involved standing,
lifting, bending, twisting and squatting. She believed the nature of her work aggravated and
intensified her condition. Appellant gave no indication that she stopped work at the time of the
claimed recurrence and she has filed no claims for disability compensation.
In an undated statement, appellant reported that she was treated with various medications
without lasting results. She believed that her current condition was related to her original injury
because the 1998 compression was at the T12 and recent x-rays showed that her current
condition also began at the T12. Appellant stated that she could not lift anything over five
pounds and must sit for 5 minutes for every 30 minutes of standing.
In an undated report, a nurse practitioner stated that she had treated appellant since
August 2010 for complaints of mid-thoracic and lumbar back pain with radiculopathy that
interfered with her activities of daily living. She reported that an April 2010 x-ray revealed a
chronic mild compression deformity of the superior end plate of T12 with degenerative changes
and mild facet disease at L5-S1. Appellant was referred to pain management.
On September 9, 2011 OWCP advised appellant that the evidence submitted was
insufficient to establish her recurrence claim. It requested additional medical evidence to
establish that her claimed back condition was causally related to her original injury.
In handwritten progress notes dated January 28 through August 19, 2011, a nurse
practitioner listed appellant’s complaints of increasing pain in the lumbar region radiating down
to her right leg. Appellant explained that it was difficult to perform activities of daily living and
that she was unable to do her job. In a March 24, 2011 note, the nurse practitioner reported that
appellant was off work from March 22 to 24, 2011.
In an April 15, 2011 diagnostic report, Dr. Sanjay Saluja, a Board-certified diagnostic
radiologist, observed no fracture or other bony abnormality of the sacrum or coccyx.
In an April 15, 2011 diagnostic report, Dr. Dimitri Misailidis, a Board-certified
diagnostic radiologist, reported that appellant’s bone mineral density test for her lumbar spine
was within normal limits.
In a May 13, 2011 magnetic resonance imaging (MRI) scan report, Dr. John Rees, a
Board-certified diagnostic radiologist, noted appellant’s complaints of low back and buttock
symptoms on the right. The test revealed a straightened lumbar vertebral column and mild
compression of the superior endplate of T12, which appeared chronic, but no severe or
asymmetric right-sided carpal or foraminal compromise. Dr. Rees diagnosed chronic mild
2

compression of the superior endplate of T12 without retropulsion and left paramedian disc
protrusion at L5-S1 with proximity to the traversing left S1 root.
In an August 19, 2011 report, Dr. Alex Ambroz, Board-certified in occupational
medicine, stated that appellant was initially examined on September 9, 2010 for complaints of
mid-thoracic and lumbar back pain that interfered with her activities of daily living. He reported
that conservative treatments were not successful. An April 2011 x-ray and May 2011 MRI scan
revealed chronic mild compression deformity of the superior end plate of T12 with degenerative
changes and mild facet disease of L5-S1. Dr. Ambroz noted that despite rest, weight limit
restrictions and physical therapy appellant remained in pain. He stated that her work duties
included lifting, twisting and bending and explained that these were contraindicated to her
recovery. Dr. Ambroz opined that appellant was unable to perform her current role until
September 19, 2011 when she would be evaluated.
In a September 2, 2011 e-mail, the employing establishment stated that in
September 2010 appellant was assigned to the Image Library as a reprographics assistant. In
May 2011, appellant’s physician restricted appellant to lifting no more than five pounds and to
rest for 5 minutes after any 30-minute work period. Her supervisor accommodated the
restrictions until August 2011 when new medical evidence restricted her from any lifting,
bending and twisting, which were essentially all of the reprographic duties. The employing
establishment noted that appellant was given completely sedentary assignments, which would
remain in effect until she was reevaluated by her physician on September 19, 2011.
OWCP referred appellant, together with a statement of accepted facts, to Dr. Robert F.
Draper for a second-opinion examination to determine whether her current complaints were
related to the August 14, 1998 employment injury.2 In a March 29, 2012 report, Dr. Draper
described appellant’s August 14, 1998 employment injury and noted that her claim was accepted
for T12 anterior compression fracture and contusion of the right hip and thigh. He reviewed her
records from August to December 1998 and from April to May 2011. Dr. Draper noted
appellant’s complaints of continued back pain. He related that after her injury she returned to
work at the employing establishment until February 1, 2012 when she retired.
Examination of the lumbar spine in the standing position revealed 70 degrees of forward
flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral flexion and 10 degrees of
extension motion of the lumbar spine. Straight leg raise tests were negative bilaterally at 90
degrees in the sitting position. Examination of the right shoulder demonstrated 180 degrees of
abduction and 180 degrees of forward flexion. Yergason’s test, impingement test and Hawkins’
sign were negative. Dr. Draper diagnosed lumbosacral strain, degenerative disc disease with left
paramedian disc protrusion, not accident related and right shoulder contusion. He also reported
that the T12 vertebral fracture had healed. Dr. Draper opined that appellant’s current complaints
were causally related to the degenerative conditions in the lumbar spine at L5-S1. He stated that
her 1998 fracture had long since healed and that she did not have any current residuals of that
injury. Dr. Draper stated that appellant was capable of performing modified-duty work with no
lifting more than 50 pounds occasionally and 25 pounds frequently. He reported that these
2

The record reveals that appellant missed her second opinion examination on February 9, 2012 due to illness and
requested a rescheduled appointment.

3

restrictions were due to the underlying degenerative condition in the lumbar spine and not the
accepted injury.
In a decision dated April 6, 2012, OWCP denied appellant’s recurrence claim finding
insufficient medical evidence to establish that her current medical condition was causally related
to the August 14, 1998 employment injury. It relied on the March 29, 2012 second-opinion
examination report which determined that her current lumbar condition resulted from
degenerative changes and was not related to the August 14, 1998 employment injury.
LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.3 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to effect the purposes specified in FECA.4 The
only limitation on OWCP’s authority is that of reasonableness.5
A recurrence of medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a need for further medical treatment, nor is an examination without treatment.6
To establish a recurrence of medical condition, a claimant must furnish medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the claimed condition is causally related to the employment injury, and who,
supports that conclusion with sound medical rationale. Where no such rationale is present, the
medical evidence is of diminished probative value.7
OWCP procedures state that, after 90 days of release from medical care (as stated by the
physician or computed from the date of the last examination or the physician’s instruction to
return as needed), a claimant is responsible for submitting an attending physician’s report that
contains a description of the objective findings and supports a causal relationship between the
claimant’s current condition and the accepted condition. The medical evidence on causal
relationship should be as conclusive as the evidence required to establish the original claim.8

3

5 U.S.C. § 8103(a).

4

Marjorie S. Geer, 39 ECAB 1099 (1988).

5

Daniel J. Perea, 42 ECAB 214 (1990).

6

20 C.F.R. § 10.5(y).

7

T.Y., Docket No. 12-393 (issued August 3, 2012).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5.b (May 2003).

4

ANALYSIS
OWCP accepted that on August 14, 1998, appellant sustained a back injury when she
tripped over a box of files on the floor in the performance of duty. She stopped work and
returned to full duty on December 28, 1998. It appears that appellant was able to perform her
work duties without medical treatment from 1998 to 2011. On July 18, 2011 appellant filed a
claim alleging that she sustained a recurrence of the August 14, 1998 employment injury.
OWCP denied her claim finding insufficient medical evidence to establish that her current
conditions were causally related to the August 14, 1998 employment injury.
The record demonstrates that appellant did not stop work or claim compensation for wage
loss; rather she is claiming a recurrence of medical condition. Appellant has the burden of
furnishing medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes based on sound medical rationale that her current
condition is causally related to the August 14, 1998 employment injury.9 The Board finds that
she failed to submit sufficient medical evidence to establish that the condition for which she
seeks compensation beginning July 18, 2011 was causally related to her accepted employment
injury.
Appellant submitted an August 19, 2011 report from Dr. Ambroz, who examined her for
complaints of mid-thoracic and lumbar back pain. Dr. Ambroz noted that an April 2011 x-ray
and May 2011 MRI scan revealed chronic mild deformity of the superior end plate of T12 with
degenerative changes and mild facet disease of L5-S1. He stated that appellant’s work duties
included lifting, twisting and bending and opined that she was unable to perform her current
duties until September 19, 2011 when she would be examined. Although Dr. Ambroz noted her
complaints of back pain, he did not provide a medical diagnosis of appellant’s claimed condition
or address how her current symptoms related to the August 14, 1998 work injury. He did not
acknowledge what medical conditions OWCP accepted as work related. Dr. Ambroz did not
provide a medical opinion explaining whether appellant’s current back symptoms were causally
related to the August 14, 1998 work injury. His report is of diminished probative value on the
issue of causal relationship and is insufficient to establish her recurrence claim.10
Appellant submitted various diagnostic reports from Drs. Saluja, Misailidis and Rees,
who noted her complaints of low back pain but found no evidence of a fracture or other bony
abnormality. In a May 13, 2011 MRI scan report, Dr. Rees diagnosed chronic mild compression
of the superior endplate of T12 without retropulsion and left paramedian disc protrusion at
L5-S1. Although Dr. Rees provided a medical diagnosis, he did not offer any opinion on the
cause of appellant’s back condition. The Board has found that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.11 Dr. Rees’ report is insufficient to establish appellant’s claim.
9

Supra note 7.

10

C.B., Docket No. 09-2027 (issued May 12, 2010); A.D., 58 ECAB 149 (2006); see C.V., Docket No. 12-1095
(issued November 9, 2012).
11

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

5

Similarly, the various progress notes from a nurse practitioner are also insufficient to establish
appellant’s claim because a nurse practitioner is not a physician as defined under FECA. Thus,
these reports are of no probative value.12
OWCP referred appellant’s claim to Dr. Draper for a second-opinion examination to
determine whether her current condition was related to the August 14, 1998 employment injury.
In a March 29, 2012 report, Dr. Draper described the August 14, 1998 work injury and noted that
OWCP accepted appellant’s claim for anterior compression fracture. He reviewed appellant’s
medical records from August to December 1998 and from April to May 2011 and noted
appellant’s complaints of continued back pain. Dr. Draper conducted an examination and
diagnosed lumbosacral strain, degenerative disc disease with left paramedian disc protrusion and
right shoulder condition. He stated that appellant’s T12 vertebral fracture had healed and opined
that her current complaints were causally related to the degenerative conditions in the lumbar
spine, which were not accident related. Dr. Draper concluded that she did not have any current
effects of the 1998 employment injury.
The Board finds that Dr. Draper’s second-opinion report represented the weight of the
medical evidence as it was well rationalized and based on an accurate factual and medical
history. Dr. Draper reviewed appellant’s history and conducted an examination. He determined
that the record revealed that her August 14, 1998 compression fracture had healed and that she
did not suffer any current effects of the 1998 work injury. Dr. Draper concluded that the medical
evidence established that appellant’s current back symptoms were related to her degenerative
conditions in the lumbar spine and not the August 14, 1998 work injury. Thus, the Board finds
that his report constitutes the weight of the medical evidence to establish that appellant’s current
back condition was not related to her accepted work injury.
The record contains no other medical evidence that attempts to explain the causal
relationship, if any, between appellant’s current condition and the August 14, 1998 employment
injury. The Board notes that in appellant’s July 18, 2011 recurrence claim she reported that she
was transferred to a new position in October 2010 and alleged that her new position involved
standing, lifting, bending, twisting and squatting. To the extent that appellant’s description of
the recurrence implicated exposure to new work activities over a period of time, she may have
the basis of a new occupational disease claim.13
Because the medical evidence fails to establish that appellant sustained a recurrence of
medical condition on July 18, 2011 causally related to her August 14, 1998 employment injury,
the Board finds that she has not met her burden of proof to establish her claim.

12

Section 8102(2) provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8102(2); Roy L. Humphrey, 57 ECAB 238 (2005).
13

OWCP regulations provide that an occupational disease or illness means a condition produced by the work
environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of medical condition on July 18, 2011 causally related to her August 14,
1998 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

